DOWNEY, Judge.
We have reviewed the briefs in this cause, together with the record, and conclude that the entry of a summary final judgment for the appellee on Count I of its complaint and on appellant’s counterclaim was improper since it appears there is a genuine issue of material fact involved in Count I and in the counterclaim as to whether the note in question was a note payable on demand or payable in installments.
Since the appellant conceded the propriety of the judgment as to Count II of appel-lee’s complaint, we affirm the judgment on appeal insofar as that judgment concerns Count II. However, for the reasons given above, we reverse that judgment insofar as it concerns (a) appellee’s Count I and (b) appellant’s counterclaim and remand the cause for further proceedings.
AFFIRMED IN PART; REVERSED IN PART; and remanded.
CROSS and LETTS, JJ., concur.